Citation Nr: 0207961	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  99-23 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for lactose 
intolerance, to include as secondary to exposure to 
radiation.

2.  Entitlement to service connection for cytomegalovirus, to 
include as secondary to exposure to radiation.

3.  Entitlement to service connection for Epstein-Barr virus, 
to include as secondary to exposure to radiation.

4.  Entitlement to service connection for hyperlipemia, to 
include as secondary to exposure to radiation.

5.  Entitlement to service connection for prostatitis.

6.  Entitlement to service connection for sinusitis.

7.  Propriety of the initial evaluation for a cervical spine 
disorder.

8.  Propriety of the initial evaluation for chronic strain of 
the lumbosacral spine.

9.  Entitlement to a rating in excess of 10 percent for right 
carpal tunnel syndrome.

10.   Entitlement to a compensable rating for left carpal 
tunnel syndrome.

11.   Entitlement to a compensable rating for lichen simplex 
chronicus.

12.   Entitlement to a compensable rating for vitreous of 
both eyes.

13.  Entitlement to a rating in excess of 10 percent for 
hiatal hernia with reflux esophagitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 to June 1996.

This appeal arises from the December 1996 rating decision 
from the Department of Veterans Affairs (VA) Baltimore, 
Maryland Regional Office (RO) that granted service connection 
for a cervical spine disability with right carpal tunnel 
syndrome and assigned an evaluation of 20 percent; granted 
service connection for chronic strain lumbosacral spine, and 
assigned an evaluation of 20 percent; granted service 
connection for left carpal tunnel syndrome and assigned an 
evaluation of 0 percent; granted service connection for 
lichen simplex chronicus and assigned an evaluation of 0 
percent; granted service connection for posterior vitreous of 
both eyes, and assigned a 0 percent evaluation; granted 
service connection for hiatal hernia and assigned an 
evaluation of 0 percent; denied service connection for 
lactose intolerance, cytomegalovirus, Epstein-Barr virus, and 
hyperlipemia all claimed as due to exposure to radiation; and 
denied service connection for temporomandibular joint 
syndrome, chronic prostatitis, and sinusitis.  

In a rating decision in March 1999, the evaluation of the 
right carpal tunnel was separately evaluated at 10 percent; 
the evaluation of a cervical spine disorder was increased to 
30 percent; and the evaluation of hiatal hernia with reflux 
esophagitis was increased to 10 percent.  The evaluations of 
the service connected cervical spine disability and chronic 
strain lumbosacral spine were further increased during the 
pendency of the appeal.

In a rating decision in April 2001, service connection for 
temporomandibular disease was granted; therefore that issue 
is no longer on appeal.  

On December 12, 2001, a hearing was held in Washington, D.C., 
before the undersigned, who is a Member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 2001).  A 
transcript of the hearing is in the file.

It is noted that while the issue of service connection for 
refractive error was addressed in the representative's 
written brief in May 2002, there has been no appeal on this 
issue.

The Board notes that the veteran, in December 2001, filed a 
claim for entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU) and for entitlement to Paragraph 30 
convalescent benefits following back surgery in July 1998.  
These issues are not inextricably intertwined with the 
current appeal.  As no action has been taken, they are 
referred to the RO for the appropriate action. 

The issues of entitlement to service connection for 
sinusitis, entitlement to a rating in excess of 10 percent 
for right carpal tunnel syndrome, entitlement to a 
compensable rating for left carpal tunnel syndrome, 
entitlement to a compensable rating for lichen simplex 
chronicus, entitlement to a compensable rating for vitreous 
of both eyes, entitlement to a rating in excess of 10 percent 
for hiatal hernia with reflux esophagitis, the propriety of 
the initial evaluations assigned for a cervical spine 
disability and for chronic strain of the lumbosacral spine, 
and an additional issue are the subjects of the Remand 
discussion below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issues of entitlement to 
service connection for lactose intolerance, cytomegalovirus, 
Epstein-Barr virus, and hyperlipemia, to include as secondary 
to exposure to radiation; and entitlement to service 
connection for prostatitis has been obtained by the RO.

2.  There is no competent medical evidence to show that the 
veteran has current chronic disabilities of lactose 
intolerance, cytomegalovirus, Epstein-Barr virus, 
hyperlipemia, or prostatitis related to service.  The 
treatment for prostatitis, lactose intolerance, and 
hyperlipemia in service showed episodes that were acute and 
transitory in nature with no current continuing residuals 
shown.  The laboratory findings of cytomegalovirus and 
Epstein-Barr virus did not demonstrate a chronic clinical 
disease.  There is no showing of a current chronic disability 
attributable to radiation exposure.


CONCLUSIONS OF LAW

1.  Lactose intolerance was not incurred in service, and may 
not be presumed to have been incurred in service as a result 
of exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1133, 5103A (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.311 (2001).

2.  Cytomegalovirus was not incurred in service, and may not 
be presumed to have been incurred in service as a result of 
exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1133, 5103A (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.311 (2001).

3.  Epstein-Barr virus was not incurred in service, and may 
not be presumed to have been incurred in service as a result 
of exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1133, 5103A (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.311 (2001).

4.  Hyperlipemia was not incurred in service, and may not be 
presumed to have been incurred in service as a result of 
exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1133, 5103A (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.311 (2001).

5.  Prostatitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 
3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claims for service connection for lactose intolerance, 
cytomegalovirus, Epstein-Barr virus, and hyperlipemia, to 
include as secondary to exposure to radiation; and 
entitlement to service connection for prostatitis.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him as to these issues.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  In this regard there has been 
notice as to information needed, examinations have been 
provided, treatment records have been obtained, and there has 
been rating decisions and a statement of the case sent to the 
veteran.  There is no indication that there is additional 
information on file that would lead to a different outcome in 
this claim.  

Furthermore, all pertinent notice has been provided in the 
documents sent to the veteran.  See also 66 Fed. Reg. 45,620-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).  These regulations provide no 
additional duties, are not more favorable to the veteran than 
the statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  The veteran, through a statement of the case has 
been notified as to evidence and information necessary to 
substantiate the claim.  There is no evidence that there are 
additional records that could be obtained, nor is there 
evidence that a claim would be substantiated by the 
administration of another examination.  38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).

It is noted that evidence was received by the RO to which a 
Supplemental Statement of the Case (SSOC) was not prepared as 
to the service connection issues in this case.  However, the 
evidence did not pertain to these issues, therefore, there 
would be no useful purpose in remanding for the issuance of a 
SSOC.  Further, the representative has had an opportunity to 
review the documents.

Additionally, it is noted that on some of the VA examinations 
the claims file was not reviewed.  However, in this case 
there is no showing that the examination reports provide a 
substantially different picture of the veteran's disability 
than the evidence in the file.  Furthermore, there was 
pertinent history provided at the time of the examinations.  
Therefore, there is no need to provide new examinations for 
this reason.

I.  Factual Background

The veteran's service medical records include treatment 
records from the U.S. Military Academy beginning in January 
1971.  There is no reported pre-service history of 
prostatitis, lactose intolerance, cytomegalovirus, Epstein-
Barr virus, or hyperlipemia.  In June 1973 the veteran was 
seen after passing blood in his urine after a 4 mile run.  He 
had mild dysuria and frequency two weeks previously after a 
long run.  The impression was prostatitis and hematuria 
etiology unknown, possibly secondary to prostatitis, trauma, 
or renal tumor.  On examination in March 1975, the rectal 
examination was normal.  In August 1976, the veteran was seen 
for right scrotal pain.  He had no previous history of 
genitourinary symptoms except for episode of chronic 
prostatitis in 1973.  The impression was mild chronic 
prostatitis.  In September 1976, an impression was chronic 
prostatitis in remission.  On examination in November 1976, 
the veteran's genitourinary system was clinically evaluated 
as normal.  On a treatment record in March 1990, the 
veteran's past medical history included a history of prostate 
problems.  Additionally, a laboratory test from June 1991 
shows the results for the Epstein-Barr Virus were high.  A 
laboratory test from July 1991 shows the results for 
cytomegalovirus was equivocal.  

In February 1992, the veteran wanted to been seen for 
prostatitis and reported loose bowel movements after drinking 
milk products.  A March 1992 notation shows the veteran had 
diagnoses including lactose intolerance.  A treatment record 
from June 1993 includes a past medical history of enlarged 
prostate.  On examination in November 1995, the veteran 
reported that past blood tests had indicated cytomegalovirus 
and Epstein-Barr virus.  On examination, the veteran had mild 
enlargement of the prostate.  A cholesterol clinic record 
from November 1995 shows the veteran was seen for follow up 
and treatment for hyperlipemia.  

An addendum to a Medical Evaluation Board report shows a past 
medical history, for the veteran in pertinent part was 
chronic prostatitis, diagnosed in 1973 after presentation 
with hematuria. 
 
On a VA general examination in August 1996, the veteran's 
history included that in 1992, because of joint pain, he 
underwent multiple tests and has positive tests for 
cytomegalovirus and Epstein-Barr virus.  He had no history of 
clinical disease related to his virus positivity.  After 
examination, the diagnoses were history of multiple testing 
because of joint disease, with incidental positive tests for 
cytomegalovirus and Epstein-Barr virus.  The veteran however, 
did not have a diagnosis of rheumatic disease.  He also did 
not have a history of clinical disease compatible with his 
viral positive tests.  

On a VA genitourinary examination in February 1998, the 
veteran's history was that he had been followed for many 
years with prostatitis type symptoms but had been evaluated 
extensively with urodynamic testing and was found to have 
detrusor sphincter dyssynergia.  On examination, the prostate 
was 3 x 3 centimeters in size, small, smooth, and benign to 
palpation.  The impression was obstructive voiding pattern 
due to detrusor sphincter dyssynergia due to cervical spine 
injury.  

On a VA gastrointestinal examination in February 1998, no 
history, complaints, or diagnosis referable to lactose 
intolerance were noted.  The diagnosis was reflux esophagitis 
occurring at the time when he was consuming much nonsteroidal 
anti-inflammatory drugs because of his fractured neck and 
persisting even today in the absence of nonsteroidal drugs.  
It was noted that the veteran was in severe pain secondary to 
his cervical spine.

A May 1999 treatment record shows the veteran had some 
difficulty with bladder continence secondary to a history of 
neurogenic bladder which he related to old cervical spine 
injuries. 


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303(a) (2001). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for a disability that is claimed to be 
attributable to radiation exposure during service can be 
demonstrated by three different methods.  First, there are 
several types of cancer that may be presumptively service 
connected, to include leukemia (other than chronic 
lymphocytic leukemia); cancers of the thyroid, breast, 
pharynx, esophagus, stomach, small intestine, pancreas, bile 
ducts, gall bladder, salivary gland and urinary tract; 
multiple myeloma; lymphomas (except Hodgkin's disease); and 
primary liver cancer (except if cirrhosis or hepatitis B is 
indicated).  38 U.S.C.A. § 1112(c) (West 1991); see also 38 
C.F.R. § 3.309(d) (2001).  Second, 38 C.F.R. § 3.311(b) 
(2001) provides a list of "radiogenic diseases" that will be 
service connected provided that certain conditions specified 
in that regulation are met, including an opinion by the Chief 
Medical Director.  Third, direct service connection can be 
established by "show[ing] that the disease or malady was 
incurred during or aggravated by service," a task that 
"includes the difficult burden of tracing causation to a 
condition or event during service."  Davis v. Brown, 10 Vet. 
App. 209 (1997) (citing Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996) 
aff'd sub nom., Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997)).

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post service development of a radiogenic 
disease.  According to 38 C.F.R. § 3.311, all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made and the case will be referred for further consideration 
to the Under Secretary of Benefits.  The regulation provides 
a list of recognized radiogenic diseases under subsection 
3.311(b)(2), and the regulatory time period when the diseases 
must become manifest.  38 C.F.R. § 3.311(b)(5).  In addition, 
§ 3.311(b)(4) provides that, even if the claimed disease is 
not one that is already recognized as radiogenic by § 
3.311(b)(2), the claim will still be considered, or 
developed, under § 3.311 if the veteran cites or submits 
competent scientific or medical evidence that the claimed 
disease is radiogenic.

The evidence shows that the veteran was treated in service on 
several occasions for prostatitis.  Additionally, service 
medical records show that in June 1991, a laboratory test 
showed high results for the Epstein-Barr virus and a July 
1991 laboratory test showed results for cytomegalovirus were 
equivocal.  The veteran was additionally seen on one occasion 
in service for hyperlipemia.  On several occasions in 
service, the veteran was noted to have lactose intolerance.  
Post service, there have been no complaints, treatment, or 
findings regarding lactose intolerance, cytomegalovirus, 
Epstein-Barr virus, hyperlipemia, or prostatitis. 

There is no showing from the competent medical evidence that 
the veteran has a current chronic disability of lactose 
intolerance, cytomegalovirus, Epstein-Barr virus, 
hyperlipemia, or prostatitis and as such the claims are 
denied.

As there is no current medical evidence to establish the 
presence of a chronic current disability of lactose 
intolerance, cytomegalovirus, Epstein-Barr virus, 
hyperlipemia, or prostatitis, there can be no valid claim.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); and Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for lactose intolerance, 
cytomegalovirus, Epstein-Barr virus, hyperlipemia, or 
prostatitis and those claims must be denied. 

While the veteran has claimed that his lactose intolerance, 
cytomegalovirus, Epstein-Barr virus, and hyperlipemia are due 
to exposure to radiation, which he contends was due to x-rays 
and other testing for other disabilities, as there is no 
showing of current chronic disabilities, these claims are 
denied.


ORDER

Entitlement to service connection for lactose intolerance, to 
include as secondary to exposure to radiation, is denied.

Entitlement to service connection for cytomegalovirus, to 
include as secondary to exposure to radiation, is denied.

Entitlement to service connection for Epstein-Barr virus, to 
include as secondary to exposure to radiation is denied.

Entitlement to service connection for hyperlipemia, to 
include as secondary to exposure to radiation, is denied.

Entitlement to service connection for prostatitis is denied.



REMAND

After review of the record, it is concluded that additional 
development is indicated. 

Initially, by rating action of December 1996, the Baltimore, 
Maryland RO denied the veteran's claim for service connection 
for a gastrointestinal condition (other than lactose 
intolerance and a hiatal hernia).  In December 1997, the 
veteran submitted a Notice of Disagreement that included the 
denial of service connection for a gastrointestinal 
condition.  There has been no statement of the case on this 
issue provided to the veteran.  The filing of a notice of 
disagreement initiates the appellate process, and the claim 
of entitlement to service connection for a gastrointestinal 
condition must be considered in connection with the current 
appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
This is not a matter that can be handled in the Board's 
development authority.  As such, Remand is required.

As to the issue of entitlement to service connection for 
sinusitis, in service the veteran was treated for sinusitis.  
Post service diagnoses have included recurrent acute 
sinusitis.  Therefore, a new examination should be provided 
to determine whether the veteran has a current chronic 
disability of sinusitis and the relationship of that 
disability to his service.  Any treatment records regarding 
sinusitis should additionally be obtained. 

As to the issues of entitlement to a rating in excess of 10 
percent for right carpal tunnel syndrome, entitlement to a 
compensable rating for left carpal tunnel syndrome, 
entitlement to a compensable rating for lichen simplex 
chronicus, entitlement to a compensable rating for vitreous 
of both eyes, and entitlement to a rating in excess of 10 
percent for hiatal hernia with reflux esophagitis, the last 
examinations as to these disabilities were in 1996 and 1998.  
Therefore, current examinations are need to ascertain the 
current status of the disabilities.  Any treatment records 
regarding these disabilities should additionally be obtained.  
As part of this it is noted that this case involves initial 
ratings following the grant of service connection and staged 
ratings may be applicable for the veteran's disabilities.  
Fenderson v. West, 12 Vet. App. 119 (1999).   

Additionally, it is noted that by rating decision in April 
2001, during the pendency of the appeal, the evaluations for 
the cervical spine disability and the evaluation of the 
chronic strain of the lumbosacral spine were increased.  In 
the rating decision the evaluation for the cervical spine 
disability was increased to 50 percent, effective April 13, 
1999 and the evaluation of the chronic strain of the 
lumbosacral spine was increased to 40 percent effective April 
13, 1999.  However, in the rating code sheet and the notice 
letter accompanying the April 2001 rating decision, the 
rating percentage was reversed, showing the veteran at 20 
percent from June 13, 1996 and 40 percent from April 13, 1999 
for the cervical spine disability and 30 percent from June 
13, 1996 and 50 percent from April 13, 1999 for the 
lumbosacral spine disability.  As the analysis in the rating 
decision appears to be correct based on a review of the 
evidence, the error in the code sheet and accompanying notice 
to the veteran requires correction prior to properly rating 
the veteran for these disabilities.  

Further, while the ratings for the cervical spine disability 
and lumbosacral spine disability were increased during the 
pendency of the appeal, a veteran will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  As such, although the 
veteran has filed a claim for earlier effective date for the 
increased evaluations assigned for the service connected 
cervical spine disability and chronic strain lumbosacral 
spine, however, the issues on appeal are the propriety of the 
initial ratings and the issue is a staged rating rather than 
effective date.  Fenderson v. West, 12 Vet. App. 119 (1999).

Additionally, to fully evaluate the veteran, new orthopedic 
and neurological examinations that take into account service 
medical records and post service treatment records should be 
provided regarding the cervical spine and lumbosacral spine 
disabilities.  Additionally, the examinations should address 
range of motion and functional limitation, pursuant to DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The RO's attention is directed to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 2096, 
(the Act) which was signed by the President on November 9, 
2000.  The Act made several changes to Chapter 51 of Title 
38, United States Code.  Perhaps most significantly, it added 
a new section 5103A, (38 U.S.C.A. § 5103A (West Supp. 2001)) 
which defines VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim and eliminated 
from section 5107(a) the necessity of submitting a well-
grounded claim to trigger the duty to assist.  Id. §§ 3(a), 
4, at 2097-98.  With regard to the duty to assist, VA must 
obtain relevant private and VA medical records and provide 
the veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  On Remand, 
the RO must assure that the provisions of this new Act are 
complied with to the extent they apply to the instant issue.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  These too are for application by the RO 
on remand.

While the veteran has had notice of the new development 
requirements, the Board finds that a Remand for the 
additional development described above is necessary to fully 
evaluate the veteran's claim. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West Supp. 2001) and 
the new regulations are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures are fully complied 
with and satisfied.  This notice and 
development should include the 
promulgation of a statement of the case 
on the issue of service connection for a 
gastrointestinal disorder.  To perfect 
the appeal a timely substantive appeal 
must be filed.  Without such action, the 
Board does not have jurisdiction of that 
issue.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and private) 
who treated him for sinusitis, right 
carpal tunnel syndrome, left carpal 
tunnel syndrome, lichen simplex 
chronicus, vitreous of the eyes, hiatal 
hernia with reflux esophagitis, a 
cervical spine disability, and a 
lumbosacral spine disability since 
service.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The veteran and his 
representative should also be informed of 
the negative results. 

3.  Following completion of the above 
action, the veteran should be afforded a 
current VA respiratory examination for 
sinusitis, a dermatological examination 
for lichen simplex chronicus, an eye 
examination for vitreous of the eyes, a 
gastrointestinal examination for hiatal 
hernia with reflux esophagitis, and 
orthopedic and neurological examinations 
for right carpal tunnel syndrome, left 
carpal tunnel syndrome, a cervical spine 
disability, and a lumbosacral spine 
disability.  It is imperative that the 
examiners review the claims folder prior 
to the examinations.  All necessary 
diagnostic testing should be done to 
determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history. 

If an examiner disagrees or agrees with 
any other opinion of record, it would be 
helpful if the reasons were specified.


A.  Respiratory examination.
The examiner should determine whether the 
veteran has a current chronic disability 
of sinusitis and if so, the examiner 
should opine whether it is at least as 
likely as not that a current chronic 
disability of sinusitis had its onset 
during the veteran's service or is 
otherwise connected to the veteran's 
service. 

The underlined standard of proof should 
be utilized in formulating a response.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.

B.  Dermatological examination
The examiner should indicate whether the 
veteran's service connected lichen 
simplex chronicus is manifested by 
exfoliation, exudation, or itching; or 
constant exudation or itching, extensive 
lesions, or marked disfigurement; or 
ulceration or extensive exfoliation or 
crusting, as systemic or nervous 
manifestation, or if it is exceptionally 
repugnant. 

C.  Eye examination
The examiner should describe the 
manifestations of the veteran's service 
connected vitreous of both eyes.  Any 
impairment of visual acuity or field 
loss, pain, rest-requirements, or 
episodic incapacity, and occurrence of 
active pathology should be addressed.

D.  Gastrointestinal examination
The examiner should indicate whether the 
veteran's hiatal hernia with reflux 
esophagitis is manifested by symptoms of 
pain, vomiting, material weight loss and 
hematemesis or melena with moderate 
anemia; or other symptom combinations 
productive of severe impairment of 
health, or persistently recurrent 
epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, 
productive of considerable impairment of 
health, or two of more of the above 
symptoms with less severity. 

E.  Orthopedic examination
The examine should indicate as follows:  
(The answers should be numbered to 
correspond to the questions posed.)

I.  As to the cervical spine and 
lumbosacral spine disabilities:

1.  The ranges of motion of the 
veteran's neck and low back and the 
normal ranges of motion.

2.  Whether for the neck or the 
back, there is any muscle spasm on 
extreme forward bending; loss of 
lateral spine motion, unilateral, in 
standing position or loss of lateral 
motion with osteo-arthritic changes 
or narrowing or irregularity of 
joint space; abnormal mobility on 
forced motion; listing of whole 
spine to opposite side, or positive 
Goldthwait's sign.

3.  Whether for the neck or the 
back, there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and 
whether there is likely to be 
additional range of motion loss of 
the service connected disability due 
to any of the following:  (1) pain 
on use, including flare ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The above determinations must, if 
feasible, be expressed in terms of 
the degree of additional range of 
motion loss or ankylosis (specify 
whether favorable or unfavorable) 
due to pain on use or during flare 
ups under § 4.45.  If the examiner 
is unable to make such a 
determination, it should be so 
indicated on the record.

4.  Describe whether any of the 
scars attributable to the cervical 
spine disability or lumbosacral 
spine disability, specifically for 
surgeries for the disabilities are 
poorly nourished with repeated 
ulceration or tender and painful on 
objective demonstration.

II.  Carpal Tunnel, right and left

1.  The ranges of motion of the 
veteran's right and left wrists and 
the normal ranges of motion.

2.  Whether for the right or left 
hand, there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and 
whether there is likely to be 
additional range of motion loss of 
the service connected disability due 
to any of the following:  (1) pain 
on use, including flare ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The above determinations must, if 
feasible, be expressed in terms of 
the degree of additional range of 
motion loss or ankylosis (specify 
whether favorable or unfavorable) 
due to pain on use or during flare 
ups under § 4.45.  If the examiner 
is unable to make such a 
determination, it should be so 
indicated on the record. 

F.  Neurological examination
The examiner should determine whether the 
veteran has any neurological 
manifestations referable to the service 
connected cervical spine disability or 
lumbosacral spine disability.  If so, all 
such manifestations should be described 
in detail.  The discussion must include 
notation as to whether the veteran has 
symptoms compatible with sciatic 
neuropathy; characteristic pain; 
demonstrable muscle spasm; or absent 
ankle jerk or other neurological findings 
appropriate to the site of any diseased 
disc.  If attacks of intervertebral disc 
syndrome are present, the examiner should 
note whether the attacks are recurrent, 
whether there is intermittent relief or 
whether there is little intermittent 
relief.  This should be addressed 
separately for the cervical spine and for 
the lumbosacral spine.  All factors upon 
which any medical opinion is based must 
be set forth for the record.

Additionally, any neurological 
manifestations due to the carpal tunnel 
syndrome of the right hand and the left 
hand should be described.  It should be 
indicated for a hand, whether the veteran 
has complete or incomplete paralysis of 
the median nerve.  

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case.  The 
SSOC should include a discussion of all 
evidence received since the last 
statement of the case was issued. 
Consideration should additionally be 
given to the case of Fenderson v. West, 
12 Vet. App. 119 (1999), as appropriate.  
In that case, the Court held that, with 
regard to initial ratings following the 
grant of service connection, separate 
ratings can be assigned for separate 
periods of time based on the facts 
found-a practice known as "staged" 
ratings.  The SSOC should include 
additionally include consideration and 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for the scheduled 
examination.  If the veteran fails to 
appear for the scheduled examination, the 
RO should include verification in the 
claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  It 
should be further indicated whether the 
letter was returned as undeliverable.  
The veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



